Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 31, 2017

                  No. 04-16-00576-CR, 04-16-00577-CR & 04-16-00578-CR

                                  Kathleen Darleen DANIEL,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                             Trial Court No. 5924, 5925 & 5926
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER

        The State’s brief was originally due on June 2, 2017. The Kendall County Criminal
District Attorney has been granted two previous extensions of time in which to file the brief, the
latest until August 2, 2017. On July 25, 2017, the District Attorney filed a third request for an
extension.

    The motion is GRANTED, and the Kendall County Criminal District Attorney is hereby
ORDERED to file appellee’s brief no later than September 1, 2017. NO FURTHER
EXTENSIONS WILL BE GRANTED ABSENT EXTENTUATING CIRCUMSTANCES.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2017.


                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk